         Case 1:20-cr-00603-PKC Document 34 Filed 07/27/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 27, 2021

BY CM/ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Nicholas Joseph, S2 20 Cr. 603 (PKC)

Dear Judge Castel:

        Earlier today, a grand jury returned a S2 20 Cr. 603 (PKC) superseding indictment (the “S2
Superseding Indictment”), which expands the scope of the racketeering conspiracy charged in
Count One. The Government respectfully requests that the Court conduct an arraignment of the
defendant on the S2 Superseding Indictment at the final pretrial conference scheduled for August
24, 2021. The Government also respectfully requests that the Court exclude time from today until
September 7, 2021 under the Speedy Trial Act. The exclusion of time will allow for the defendant
to continue to receive and review discovery materials in this case and for the parties to prepare for
trial. Defense counsel takes no position on the Government’s request to exclude time.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                              By:       /s/ Emily A. Johnson
                                                      Andrew K. Chan / Celia V. Cohen /
                                                      Emily A. Johnson
                                                      Assistant United States Attorneys
                                                      Southern District of New York
                                                      (212) 637-1072 / 2466 / 2409

cc:    Counsel of record (by CM/ECF)
